FIXED RATE NOTE

$45,000,000.00 May 4, 2005

        FOR VALUE RECEIVED, 4250 N. FAIRFAX OWNER, LLC, a Delaware limited
liability company (hereinafter referred to as “Borrower”), promises to pay to
the order of JPMORGAN CHASE BANK, N.A., a banking association chartered under
the laws of the United States of America, its successors and assigns
(hereinafter referred to as “Lender”), at the office of Lender or its agent,
designee, or assignee at 270 Park Avenue, New York, New York 10017, Attention:
Loan Servicing, or at such place as Lender or its agent, designee, or assignee
may from time to time designate in writing, the principal sum of FORTY-FIVE
MILLION AND NO/100 DOLLARS ($45,000,000.00), in lawful money of the United
States of America, with interest thereon to be computed on the unpaid principal
balance from time to time outstanding at the Applicable Interest Rate
(hereinafter defined) at all times except during the continuance of an Event of
Default (as defined in the Security Instrument [hereinafter defined]), and to be
paid in installments as set forth below. Unless otherwise herein defined, all
initially capitalized terms shall have the meanings given such terms in the
Security Instrument.

1. PAYMENT TERMS

        Principal and interest due under this Note shall be paid as follows:

        (a)    a payment of interest only on the date hereof for the period from
the date hereof through May 31, 2005, both inclusive;

        (b)    a payment of interest only on the first day of July, 2005 and on
the first day of each month up to and including May 31, 2012; and

        (c)    the principal sum hereunder remaining unpaid, together with
accrued and unpaid interest and any other amounts due under this Note shall be
due and payable on the first day of June, 2012 or upon earlier maturity hereof
whether by acceleration or otherwise (the “Maturity Date”). Interest on the
principal sum of this Note shall be calculated on the basis of a three hundred
sixty (360) day year and paid for the actual number of days elapsed. All amounts
due under this Note shall be payable without setoff, counterclaim or any other
deduction whatsoever.

2. INTEREST

        The term “Applicable Interest Rate” means from the date of this Note
through and including the Maturity Date, a rate of five and 195/1000 percent
(5.195%) per annum.

--------------------------------------------------------------------------------

3.  SECURITY

        This Note is secured by, and Lender is entitled to the benefits of, the
Security Instrument, the Assignment, the Environmental Agreement, and the other
Loan Documents (hereinafter defined). The term “Security Instrument” means the
Deed of Trust and Security Agreement dated the date hereof given by Borrower for
the use and benefit of Lender covering the estate of Borrower in certain
premises as more particularly described therein (which premises, together with
all properties, rights, titles, estates and interests now or hereafter securing
the Debt and/or other obligations of Borrower under the Loan Documents, are
collectively referred to herein as the “Property”). The term “Assignment” means
the Assignment of Leases and Rents of even date herewith executed by Borrower in
favor of Lender. The term “Environmental Agreement” means the Environmental
Indemnity Agreement of even date herewith executed by Borrower in favor of
Lender. The term “Loan Documents” refers collectively to this Note, the Security
Instrument, the Assignment, the Environmental Agreement, and any and all other
documents executed in connection with this Note or now or hereafter executed by
Borrower and by or in favor of Lender, which wholly or partially secure or
guarantee payment of this Note or pertain to indebtedness evidenced by this
Note.

4.  LATE FEE

        If any installment payable under this Note (including the final
installment due on the Maturity Date) is not received by Lender prior to the
fifth (5th) calendar day after the same is due (without regard to any other
applicable cure and/or notice period), Borrower shall pay to Lender upon demand
an amount equal to the lesser of (a) five percent (5%) of such unpaid sum or (b)
the maximum amount permitted by applicable law, to defray the expenses incurred
by Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment, and such amount shall
be secured by the Loan Documents.

5.  DEFAULT AND ACCELERATION

        So long as an Event of Default exists, Lender may, at its option,
without notice or demand to Borrower, declare the Debt immediately due and
payable. All remedies hereunder, under the Loan Documents and at law or in
equity shall be cumulative. In the event that it should become necessary to
employ counsel to collect the Debt or to protect or foreclose the security for
the Debt or to defend against any claims asserted by Borrower arising from or
related to the Loan Documents, Borrower also agrees to pay to Lender on demand
all costs of collection or defense incurred by Lender, including reasonable
attorneys’ fees for the services of outside counsel whether or not suit be
brought.

6.  DEFAULT INTEREST

        Upon the occurrence of an Event of Default Borrower shall pay interest
on the entire unpaid principal sum and any other amounts due under the Loan
Documents at the rate equal to the lesser of (a) the maximum rate permitted by
applicable law, or (b) the greater of (i) five percent (5%) above the Applicable
Interest Rate or (ii) five percent (5%) above the Prime Rate (hereinafter
defined), in effect at the time of the occurrence of the Event of Default (the
“Default Rate”). The term “Prime Rate” means the prime rate reported in the
Money Rates section of

2

--------------------------------------------------------------------------------

The Wall Street Journal. In the event that The Wall Street Journal should cease
or temporarily interrupt publication, the term “Prime Rate” shall mean the daily
average prime rate published in another business newspaper, or business section
of a newspaper, of national standing and general circulation chosen by Lender.
In the event that a prime rate is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index which is readily available
and verifiable to Borrower but is beyond Lender’s control. The Default Rate
shall be computed from the occurrence of the Event of Default until the actual
receipt and collection of a sum of money determined by Lender to be sufficient
to cure the Event of Default. Amounts of interest accrued at the Default Rate
shall constitute a portion of the Debt, and shall be deemed secured by the Loan
Documents. This clause, however, shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default.

7.  PREPAYMENT

        (a)    The principal balance of this Note may not be prepaid in whole or
in part (except with respect to the application of casualty or condemnation
proceeds) prior to the Maturity Date. If during the continuance of any Event of
Default, Borrower shall tender prepayment of principal to Lender or Lender shall
receive proceeds (whether through foreclosure or the exercise of the other
remedies available to Lender under the Security Instrument or the other Loan
Documents), Borrower shall pay in addition to interest accrued and unpaid on the
principal balance of this Note and all other sums then due under this Note and
the other Loan Documents a prepayment consideration in an amount equal to the
greater of (A) one percent (1%) of the outstanding principal balance of this
Note at the time such payment or proceeds are received, or (B) (x) the present
value as of the date such payment or proceeds are received of the remaining
scheduled payments of principal and interest from the date such payment or
proceeds are received through the Maturity Date (including any balloon payment)
determined by discounting such payments at the Discount Rate (as hereinafter
defined), less (y) the amount of the payment or proceeds received. The term
“Discount Rate” means the rate which, when compounded monthly, is equivalent to
the Treasury Rate (as hereinafter defined), when compounded semi-annually. The
term “Treasury Rate” means the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” for the week ending prior to the date the payment or such proceeds
are received, of U.S. Treasury constant maturities with maturity dates (one
longer and one shorter) most nearly approximating the Maturity Date. (In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate.) Lender shall notify Borrower of the
amount and the basis of determination of the required prepayment consideration,
which shall be conclusive except in the case of manifest error. Notwithstanding
the foregoing, Borrower shall have the additional privilege to prepay the entire
principal balance of this Note (together with any other sums constituting the
Debt) on any scheduled payment date occurring on or after that date which is one
(1) month preceding the Maturity Date without any fee or consideration for such
privilege. Anything contained in this Section 7 to the contrary notwithstanding,
if (i) no Event of Default shall exist and be continuing and (ii) Borrower shall
not be entitled to receive the condemnation award or casualty proceeds for
restoration pursuant to the Security Instrument and, as a result, Lender shall
have elected to apply such condemnation award or casualty proceeds to the
prepayment of

3

--------------------------------------------------------------------------------

the Debt (as provided in the Security Instrument), then Borrower shall have the
right, on the next occurring date that a payment is due under this Note
following the date on which Lender actually receives any such condemnation award
or casualty proceeds, to prepay the remaining balance of the Debt without any
prepayment consideration or penalty.

        (b)  If the prepayment results from the application to the Debt of the
casualty or condemnation proceeds from the Property or Borrower’s right to
prepay the Loan after a casualty or condemnation pursuant to Article 3 of the
Security Instrument, no prepayment consideration will be imposed. Partial
prepayments of principal resulting from the application of casualty or
condemnation proceeds to the Debt shall not change the amounts of subsequent
monthly installments nor change the dates on which such installments are due,
unless Lender shall otherwise agree in writing.

        (c)  (i) Notwithstanding any provision of this Section 7 to the
contrary, at any time after the earlier of (1) the date which is two years after
the “startup day,” within the meaning of Section 860G(a)(9) of the Internal
Revenue Code of 1986, as amended from time to time or any successor statute (the
“Code”), of a “real estate mortgage investment conduit,” within the meaning of
Section 860D of the Code, that holds this Note, and (2) a regularly scheduled
payment date on or after that date which is three (3) years after the date of
the first monthly payment due under Section 1(b), and provided no Event of
Default (or any event which with the passage of time or the giving of notice, or
both, could become an Event of Default) is continuing under the Security
Instrument or under any of the Loan Documents, Borrower may cause the release of
the Property (in whole but not in part) from the lien of the Security Instrument
and the other Loan Documents upon the satisfaction of the following conditions
precedent:

 

        (A)  not less than sixty (60) days prior written notice to Lender
specifying a regularly scheduled payment date (the “Release Date”) on which the
Defeasance Deposit (hereinafter defined) is to be made;


 

        (B)  the payment to Lender of interest accrued and unpaid on the
principal balance of this Note to and including the Release Date;


 

        (C)  the payment to Lender of all other sums, not including scheduled
interest or principal payments, due under this Note, the Security Instrument and
the other Loan Documents;


 

        (D)  the payment to Lender of the Defeasance Deposit (defined below);
and


 

        (E)  the delivery to Lender of:


 

        (1)  a security agreement, in form and substance satisfactory to Lender,
creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations (hereinafter defined) purchased on behalf of Borrower with the
Defeasance Deposit in accordance with this subparagraph (the “Security
Agreement”);


4

--------------------------------------------------------------------------------

 

        (2)  a release of the Property from the lien of the Security Instrument
(for execution by Lender) in a form appropriate for the jurisdiction in which
the Property is located;


 

        (3)  an officer’s certificate of Borrower certifying that the
requirements set forth in this subparagraph (i) have been satisfied;


 

        (4)  an opinion of counsel for Borrower in form satisfactory to Lender
stating, among other things, that defeasance of this Note will not cause any
adverse consequences to any REMIC holding the Loan or the holders of any
securities issued by the REMIC or result in a taxation of the income from the
Loan to such REMIC or cause a loss of REMIC status, and that Lender has a
perfected first priority security interest in the Defeasance Deposit and the
U.S. Obligations purchased by Lender on behalf of Borrower;


 

        (5)  an opinion of a certified public accountant acceptable to Lender to
the effect that the Defeasance Deposit is adequate to provide payment on or
prior to, but as close as possible to, all successive scheduled payment dates
after the Release Date upon which interest and principal payments are required
under this Note (including the amounts due on the Maturity Date) and in amounts
equal to the scheduled payments due on such dates under this Note;


 

        (6)  evidence in writing from the applicable Rating Agencies to the
effect that such release will not result in a re-qualification, reduction or
withdrawal of any rating in effect immediately prior to such defeasance for any
Securities;


 

        (7)  payment of all of Lender’s expenses incurred in connection with the
defeasance including, without limitation, reasonable attorneys fees; and


 

        (8)  such other certificates, documents or instruments as Lender may
reasonably request.


        In connection with the conditions set forth in subsection (c)(i)(E)
above, Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payment on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under this Note (including the amounts due on the Maturity
Date) and in amounts equal to the scheduled payments due on such dates under
this Note (the “Scheduled Defeasance Payments”). Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be made directly to
Lender and applied to satisfy the obligations of the Borrower under this Note.

5

--------------------------------------------------------------------------------

 

        (ii) Upon compliance with the requirements of this subsection (c), the
Property shall be released from the lien of the Security Instrument and the
pledged U.S. Obligations shall be the sole source of collateral securing this
Note. Any portion of the Defeasance Deposit in excess of the amount necessary to
purchase the U.S. Obligations required by subparagraph (c)(i) above and satisfy
the Borrower’s obligations under this subsection (c) shall be remitted to the
Borrower with the release of the Property from the lien of the Security
Instrument.


 

        (iii) For purposes of this subsection (c), the following terms shall
have the following meanings:


 

        (A) The term “Defeasance Deposit” shall mean an amount equal to 100% of
the remaining principal amount of this Note, the Yield Maintenance Premium, any
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations necessary to meet the Scheduled Defeasance Payments and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note or otherwise required to accomplish
the agreements of this subsection;


 

        (B) The term “Yield Maintenance Premium” shall mean the amount (if any)
which, when added to the remaining principal amount of this Note, will be
sufficient to purchase U.S. Obligations providing the required Scheduled
Defeasance Payments; and


 

        (C) The term “U.S. Obligations” shall mean direct non-callable
obligations of the United States of America.


 

        (iv) Upon the release of the Property in accordance with this subsection
(c), Borrower shall, at Lender’s request, assign all its obligations and rights
under this Note, together with the pledged Defeasance Deposit, to a successor
special purpose entity designated by Borrower and approved by Lender in its
reasonable discretion. Such successor entity shall execute an assumption
agreement in form and substance satisfactory to Lender in its reasonable
discretion pursuant to which it shall assume Borrower’s obligations under this
Note and the Security Agreement. In connection with such assignment and
assumption, Borrower shall (x) deliver to Lender an opinion of counsel in form
and substance and delivered by counsel satisfactory to Lender in its reasonable
discretion stating, among other things, that such assumption agreement is
enforceable against Borrower and such successor entity in accordance with its
terms and that this Note, the Security Agreement and the other Loan Documents,
as so assumed, are enforceable against such successor entity in accordance with
their respective terms, and (y) pay all costs and expenses incurred by Lender or
its agents in connection with such assignment and assumption (including, without
limitation, the review of the proposed transferee and the preparation of the
assumption agreement and related documentation). In connection with such
assignment and assumption, Borrower and any Guarantor may be released of
personal liability under the Note and the other Loan Documents, but only as to
acts or events occurring after the closing of such assignment and assumption.


6

--------------------------------------------------------------------------------

 

        (v) Upon the release of the Property in accordance with this subsection
(c), Borrower shall have no further right to prepay this Note pursuant to the
other provisions of this Section 7 or otherwise.


8.  SAVINGS CLAUSE

        This Note is subject to the express condition that at no time shall
Borrower be obligated or required to pay interest on the principal balance due
hereunder at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the maximum interest rate which
Borrower is permitted by applicable law to contract or agree to pay. If by the
terms of this Note, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of such
maximum rate, the Applicable Interest Rate or the Default Rate, as the case may
be, shall be deemed to be immediately reduced to such maximum rate and all
previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the Debt, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of this Note until payment in full so that the rate or amount
of interest on account of the Debt does not exceed the maximum lawful rate of
interest from time to time in effect and applicable to the Debt for so long as
the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

9.  WAIVERS

        (a)    Except as specifically provided in the Loan Documents, Borrower
and any endorsers, sureties or guarantors hereof jointly and severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
notice of acceleration of maturity, protest and notice of protest and
non-payment, all applicable exemption rights, valuation and appraisement, notice
of demand, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note and the bringing
of suit and diligence in taking any action to collect any sums owing hereunder
or in proceeding against any of the rights and collateral securing payment
hereof. Borrower and any surety, endorser or guarantor hereof agree (i) that the
time for any payments hereunder may be extended from time to time without notice
and consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note, (iv)
to any and all renewals, waivers or modifications that may be granted by Lender
with respect to the payment or other provisions of this Note, and/or (v) that
additional Borrowers, endorsers, guarantors or sureties may become parties
hereto all without notice to them and without in any manner affecting their
liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement.

        (b)     Failure of Lender to exercise any of the options granted herein
to Lender upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver

7

--------------------------------------------------------------------------------

of the right to exercise the same or any other option at any subsequent time in
respect to the same or any other event. The acceptance by Lender of any payment
hereunder that is less than payment in full of all amounts due and payable at
the time of such payment shall not constitute a waiver of the right to exercise
any of the options granted herein to Lender at that time or at any subsequent
time or nullify any prior exercise of any such option without the express
written acknowledgment of the Lender.

10.  EXCULPATION

        (a)  Notwithstanding anything in the Loan Documents to the contrary, but
subject to the qualifications below, Lender and Borrower agree that:

 

        (i)  Borrower shall be liable upon the Debt and for the other
obligations arising under the Loan Documents to the full extent (but only to the
extent) of the security therefor; provided, however, that in the event (A) of
fraud, willful misconduct or material misrepresentation by Borrower, its general
partners, if any, its members, if any, its principals, its affiliates, its
agents or its employees in connection with the loan evidenced by this Note, (B)
of an Event of Default under Sections 4.3 or 8.3 of the Security Instrument, or
(C) the Property or any part thereof becomes an asset in a voluntary bankruptcy
or insolvency proceeding, the limitation on recourse set forth in this
Subsection 10(a) will be null and void and completely inapplicable, and this
Note shall be with full recourse to Borrower.


 

        (ii)   If a default occurs in the timely and proper payment of all or
any part of the Debt, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in this Note or the
Security Instrument by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
action for specific performance or other appropriate action or proceeding to
enable Lender to enforce and realize upon the Security Instrument, the Other
Loan Documents and the interest in the Property, the Rents and any other
collateral given to Lender created by the Security Instrument and the Other Loan
Documents; provided, however, that any judgment in any action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender
pursuant to the Loan Documents. Lender, by accepting this Note and the Security
Instrument, agrees that it shall not, except as otherwise herein provided, sue
for, seek or demand any deficiency judgment against Borrower in any action or
proceeding, under or by reason of or under or in connection with this Note, the
Other Loan Documents or the Security Instrument.


 

        (iii)   The provisions of this Subsection 10(a) shall not (A) constitute
a waiver, release or impairment of any obligation evidenced or secured by this
Note, the Other Loan Documents or the Security Instrument; (B) impair the right
of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under the Security Instrument; (C) affect the
validity or enforceability of any indemnity, guaranty, master lease or similar
instrument made in connection with this Note, the Security Instrument, or the
Other Loan Documents; (D) impair the right of Lender to

8

--------------------------------------------------------------------------------

 

obtain the appointment of a receiver; (E) impair the enforcement of the
Assignment executed in connection herewith; (F) impair the right of Lender to
enforce the provisions of Section 11.2 of the Security Instrument; or (G) impair
the right of Lender to obtain a deficiency judgment or judgment on this Note
against Borrower if necessary to obtain any insurance proceeds or condemnation
awards to which Lender would otherwise be entitled under the Security
Instrument; provided, however, Lender shall only enforce such judgment against
the insurance proceeds and/or condemnation awards.


 

        (iv) Notwithstanding the provisions of this Article to the contrary,
Borrower shall be personally liable to Lender for the Losses it incurs due to:
(A) the misapplication or misappropriation of Rents; (B) the misapplication or
misappropriation of insurance proceeds or condemnation awards; (C) Borrower’s
failure to return or to reimburse Lender for all Personal Property taken from
the Property by or on behalf of Borrower and not replaced with Personal Property
of the same utility and of the same or greater value; (D) any act of actual
waste or arson by Borrower, any principal, affiliate, general partner or member
thereof; (E) any fees or commissions paid by Borrower to any principal,
affiliate, general partner or member of Borrower in violation of the terms of
this Note, the Security Instrument or the Other Loan Documents; (F) Borrower’s
failure to comply with the provisions of Section 11.2 of the Security Instrument
which constitutes an Event of Default; or (G) any breach of the Environmental
Indemnity which constitutes an Event of Default.


        (b) Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt, owing to
Lender in accordance with this Note, the Security Instrument and the Other Loan
Documents.

11.  AUTHORITY

        Borrower (and the undersigned representative of Borrower, if any)
represents that Borrower has full power, authority and legal right to execute,
deliver and perform its obligations pursuant to this Note and the other Loan
Documents and that this Note and the other Loan Documents constitute legal,
valid and binding obligations of Borrower. Borrower further represents that the
loan evidenced by the Loan Documents was made for business or commercial
purposes and not for personal, family or household use.

12.  NOTICES

        All notices or other communications required or permitted to be given
pursuant hereto shall be given in the manner and be effective as specified in
the Security Instrument, directed to the parties at their respective addresses
as provided therein.

13.  TRANSFER

        Lender shall have the unrestricted right at any time or from time to
time to sell this Note and the loan evidenced by this Note and the Loan
Documents or participation interests therein. Borrower shall execute,
acknowledge and deliver any and all instruments requested by Lender to

9

--------------------------------------------------------------------------------

satisfy such purchasers or participants that the unpaid indebtedness evidenced
by this Note is outstanding upon the terms and provisions set out in this Note
and the other Loan Documents. To the extent, if any, specified in such
assignment or participation, such assignee(s) or participant(s) shall have the
rights and benefits with respect to this Note and the other Loan Documents as
such assignee(s) or participant(s) would have if they were the Lender hereunder.

14.  WAIVER OF TRIAL BY JURY

        BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A)
ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR
PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE
TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL
REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.

15.  APPLICABLE LAW

        This Note shall be governed by and construed in accordance with the laws
of the state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.

16.  JURISDICTION

        BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

10

--------------------------------------------------------------------------------

17.  NO ORAL CHANGE

        The provisions of this Note and the Loan Documents may be amended or
revised only by an instrument in writing signed by the Borrower and Lender. This
Note and all the other Loan Documents embody the final, entire agreement of
Borrower and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender. There are no oral agreements between Borrower and
Lender.

11

--------------------------------------------------------------------------------

        Executed as of the day and year first above written.

  BORROWER:


  4250 N. FAIRFAX OWNER, LLC, a Delaware
limited liability company


  By: 4250 North Fairfax Property LLC, a Delaware
limited liability company, its sole member  


  By:   Wells Operating Partnership, L.P., a
Delaware limited Partnership, its sole
member


  By:   Wells Real Estate Investment Trust, Inc.,
a Maryland corporation


      By:______________________________________
Name:____________________________________
Title:_____________________________________


12

--------------------------------------------------------------------------------